Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the after final amendment filed on 06/16/2022.
This action is made non-final due to a new ground of rejection.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended readable claims 8,16, 20, 28, 29 and 32-39 on the elected species have been examined on the merits.  (Claims 1, 3-7, 12-15, 17 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,16, 20, 28, 29 and 32-39 are rejected under 35 USC 103 as being unpatentable over Guy (US 20110082195) in view of Somlyai et al. (US 20140141095), Pomythkin et al. (US 20080292719), Tripp et al. (US 20130064913), Dimarchi et al. (US 20120322725) and with evidence provided by Karolina et al. (“Circulating miRNA Profiles in Patients with Metabolic Syndrome”, J Clin Endocrinol Metab. December 2012, 97(12):E2271-E2276)).
A method for reducing oncogene expression in a cell or tissue or organ comprising administering to the cell, tissue, organ or subject or patient wherein the subject suffers from a disease such as metabolic disease/syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria) a composition (orally) comprising one or more extract reducing miR-3120 expression and miR-21 expression and selected from the elected species of a cannabis CO2 extract wherein the extract comprises cannabinoid and further comprising deuterium depleted water and further comprising at least one FDA approved drug or non-FDA approved drug and further comprising a compound isolated from the extract and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol is claimed. 
Guy teaches administering an effective amount of a composition (orally) comprising the elected species of a cannabis CO2 extract (produced by the extraction with supercritical or subcritical CO2) wherein the extract comprises cannabinoid and/or a cannabidiol (CBD) to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria such as diabetes, obesity, dsylipidamia, related metabolic disorders or cardiovascular diseases in a subject) (see entire document including e.g.- title, abstract, paragraphs 0047 and 0059 and claims).
[Also Please note, as evidenced by the reference of Karolina’s teachings that since circulating miRNA profiles are well known to be associated with a patient with metabolic syndrome, it would have been obvious to one of ordinary skill in the art that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claim 8 of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon such administration of Guy’s same overall claimed composition (within same broadly claimed effective amount) to a subject to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria).]
Guy, however, does not expressly teach a composition further comprising deuterium depleted water and further comprising at least one FDA approved drug or non-FDA approved drug and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol to be administered for the intended purpose for the treatment of metabolic syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria) in a subject.  
The cited reference of Somlyai beneficially teaches administering an effective amount of a composition comprising a deuterium depleted water and further comprising at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids to treat insulin resistance and/or blood glucose levels (insulin resistance and/or blood glucose levels are under the metabolic syndrome criteria) in a subject (see entire document including e.g. title, abstract and claims, especially claim 7). 
The cited reference of Pomythkin beneficially teaches administering an effective amount of a composition comprising a deuterium depleted water to treat metabolic syndrome in a subject (see entire document including e.g. title, abstract, paragraph 0009 and claims). 
The cited reference of Tripp beneficially teaches administering an effective amount of a composition comprising terpenoids or flavonoid or curcuminoids or isothiocyanate or alginate or dextran and further comprising a compound isolated from at least one oil or extract such as acacia or hops to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) by treating diabetes, insulin resistance and cholesterol in a subject (see entire document including e.g. title, abstract, paragraphs 0033, 0034, 0038, 0040, 0041, 0124, 0169 and claims and especially claims 6 and 7). 
The cited reference of Dimarchi beneficially teaches administering an effective amount of a composition wherein the composition is formulated into the nanoparticles comprising polyethylene glycol to treat metabolic syndrome/disorder (and/or to treat the metabolic syndrome criteria) in a subject (see entire document including e.g. title, abstract and claims and especially claim 14 and 126). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Guy’s composition (as an oral) by further including a deuterium depleted water (as an active ingredient), at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids (as an active ingredient) and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol (as an active ingredient) within a composition taught by Guy, as well as to administer such a composition for the same purpose to treat metabolic syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria) thereof.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat metabolic syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria) and to form a composition for treating metabolic syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria), because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art. Furthermore, please note the Examiner’s position that the claimed in vivo functional effects (i.e. the benefit of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells and/or reducing oncogene expression in a cell, tissue or organ and/or the benefit of claim 36) would be intrinsic upon the administration of the same combination of ingredients to treat metabolic syndrome (and/or to treat diseases/disorders under the metabolic syndrome criteria) in a subject.  The adjustment of another conventional working condition therein (e.g., determining effective amount/ranges of each claimed active ingredient within the composition to be effectively administered and the substitution of one oral form of the composition for another such as an oral form nanoparticle and the cultivating cell process therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.  

Response to Arguments
Applicant argument submitted on 06/27/2022 have been carefully considered but are not deemed persuasive. 
Applicant argues that Karolina does not identify miR-3120 and miR-21 as either markers or contributors to metabolic syndrome.  Karolina do in fact, describe miRNA sequences as potential contributors to metabolic syndrome and provide detailing at least 15 such miRNA sequences.  However, Karolina never identify miR-21 or miR-3120 as markers, much less, potential contributors to metabolic syndrome.  Indeed, Karolina does not mention miR021 or miR-3120 at all. 
In response, although the Karolina reference was only cited as to provide evidence, Examiner still maintains that since circulating miRNA profiles are well known to be associated with a patient with metabolic syndrome, it would have been obvious to one of ordinary skill in the art that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claim 8 of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon such administration of Guy’s same overall claimed composition (within same broadly claimed effective amount) to a subject to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria).
Lastly, Applicant’s other arguments presented within the 27 June 2022 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655